United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1383
                                   ___________

Randy Davis, on behalf of             *
James F. Davis, Deceased,             *
                                      *
                  Appellant,          * Appeal from the United States
                                      * District Court for the Eastern
      v.                              * District of Arkansas.
                                      *
Larry G. Massanari, Acting            *      [UNPUBLISHED]
Commissioner of Social Security,      *
                                      *
                  Appellee.           *
                                 ___________

                             Submitted: September 5, 2001

                                  Filed: September 11, 2001
                                   ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                            ___________

PER CURIAM.

       Randy Davis appeals the district court's* refusal to consider new evidence in
affirming the Commissioner's denial of disability insurance benefits and supplemental
security income. Having carefully considered the record and the parties' submissions

      *
       The Honorable John F. Forster, Jr., Untied States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties under 28 U.S.C. § 636(c).
on appeal, we agree with the district court that the evidence was not material. See
Jones v. Callahan, 122 F.3d 1148, 1154 (8th Cir. 1997) (new evidence must pertain to
time period for which benefits are sought, and not concern later-acquired disabilities
or later deterioration of an earlier non-disabling condition). Thus, we do not reach
Davis's contention that the district court misapplied the standard for determining when
alcohol use disqualifies a claimant. We affirm the judgment of the district court. See
8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-